The record in this case is identical with that in Hart v. Weiser, just decided, post, 849, 224 N.W. 308, except that there is involved herein another quarter section of land which was a part of the same farm. The evidence relating to the transactions involved in this quarter section was not considered in the decision of that case. The record shows that this quarter section was acquired in the name of Curtin and that he deeded it, without consideration, to Louise M. Lurton; that she gave a mortgage upon it for $5,000 running to Curtin on April 23, 1919, and on the same day deeded the land to the Citizens Savings Bank of Decorah, Iowa. Curtin indorsed the notes and assigned the mortgage to the bank and the papers remained in the bank until it closed on January 17, 1924, the record title, however, remaining in Curtin. This land was included in the deed from the bank to the defendant trustees, executed on February 13, 1924, and recorded on October 6, 1924. The facts are so similar to those relating to the other two quarter sections that the case is necessarily controlled by the same legal principles. On the authority, therefore, of the decision just announced in the other case and for the reasons therein stated, the order in this case is that the judgment appealed from is reversed and that there be a judgment quieting title in the defendants.
Reversed and remanded.
BURKE, Ch. J., and NUESSLE, CHRISTIANSON, and BURR, JJ., concur. *Page 636